UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-4062



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JARROT A. COOPER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (9:03-cr-00590-SB-1)


Submitted: September 26, 2006              Decided: September 28, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Guy J. Vitetta, Charleston, South Carolina, for Appellant.
Reginald I. Lloyd, United States Attorney, Robert H. Bickerton,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jarrot A. Cooper appeals from his 360-month sentence

imposed following the jury verdict finding him guilty of conspiracy

to possess with intent to distribute cocaine base and conspiracy to

carry firearms during and in relation to drug trafficking crimes.

On appeal, Cooper contends that the district court improperly

calculated his guideline range based on acquitted conduct. We have

previously found that a sentencing court may increase a defendant’s

guideline range based on its factual findings, even if the jury

acquitted the defendant of that conduct.            See United States v.

Martinez, 136 F.3d 972, 979 (4th Cir. 1998).         Contrary to Cooper’s

contentions, the Supreme Court’s ruling in United States v. Booker,

543 U.S. 220 (2005), does not alter our previous holdings in this

regard.   See Booker, 543 U.S. at 233 (stating that the Sentencing

Guidelines, if merely made advisory, would not violate the Sixth

Amendment); see also United States v. Duncan, 400 F.3d 1297, 1304

(11th   Cir.)   (finding   that   “Booker   does   not   suggest   that   the

consideration of acquitted conduct violates the Sixth Amendment as

long as the judge does not impose a sentence that exceeds what is

authorized by the jury verdict”), cert. denied, 126 S. Ct. 432

(2005).    Accordingly, we affirm Cooper’s conviction.             We grant

Cooper’s motion to file a pro se supplemental brief but find the

arguments raised therein to be meritless.          We dispense with oral

argument, because the facts and legal contentions are adequately


                                   - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                         AFFIRMED




                              - 3 -